Case 1:18-cv-02328-CMA-NYW Document 106 Filed 07/29/19 USDC Colorado Page 1 of 2

TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A

FROM: 16179006 UNITED Fil _£ D. COURT

TO: Christie, Bryan; Clemons, Angela; Dodd, Terry; Sarver, Liz DENVER, COLORADO

SUBJECT: Renewed Request For Default

DATE: 07/18/2019 09:35:06 AM JUL 29 2019
UNITED STATES DISTRICT COURT JEFFREY P. COLWELL

FOR THE DISTRICT OF COLORADO

 

Francis Schaeffer Cox,
plaintiff,

\
. Vv. 1:18-cv-02328-CMA-NYW
Terry Dodd, ‘
Maria Rensel,
Bill Rensel,
Richard Neff,
Defendants, © wewnnennnee TO THE CLERK --------

 

~ COX'S RENEWED REQUEST TO ENTER DEFAULT, and DEFAULT JUDGMENT ~
AS TO BILL AND MARIA RENSEL ONLY (Fed R. Civ. P. 55(a))

 

For the following reasons I, Plaintiff Cox, hereby renew my request that the CLERK enter DEFAULT as to defendants Bill and
Maria Rense! only [Dkt. 88] and my request for DEFAULT JUDGMENT as to the Rensels only [Dkt. 89], for the following
reasons:

. 1. The OBJECTIONS to the validity of service have been overruled by the court and were DENIED. See Docket 94.

. 2. Contrary to the Clerk's note at Docket 95, there are in fact Fed. R. Civ. P. 55(a) affidavits incorporated into the previously
filed REQUEST TO ENTER DEFAULT [Dkt. 88] and the REQUEST FOR DEFAULT JUDGMENT [DKkt. 89] (These incorporated
affidavits were presumably just overlooked by the Clerk, as they were not on their own separate sheet of paper, but rather just
printed along with the pleading. This made them easy to wigs. | apologize for the confusion.)

  
 

Very Respectfully signed, Kee

HIKE KKK EAI KEKE KKK KEKE KAKI

“* 28 USC ss1746 *****

HR KEKE KEKE REECE EEEEEEK

Date 7-18-2019

 

 

Francis Schaeffer Cox

16179-006

Po Box 33

Terra Haute, IN 47808

won nn nnn nnn nn nn nn nnn name nnn nanan CERTIFICATE OF SERVICE
|, Francis Schaeffer Cox, certify that a true and correct copy of this "RENEWED REQUEST FOR ENTRY OF DEFAULT [Dkt.

88] AND REQUEST FOR DEFAULT JUDGMENT [Dkt 89] AS TO BILL AND MARIA RENSEL ONLY" was mailed to the clerk of

court and to all Defendants in this case, via first class US mail, postage pre-paid, on the below date, per Houston v. Lack.

USPS TRACKI BER: 9114 9023 0722 4293 0870 32 (to court)

 

  
     
 

Schae 4
Date 7-18-2019

Francis Schaeffer Cox 16179-006

 
nt 106 Filed 07/29/19 USDC Colorado Page 2 of 2

~~ — Case 1:18-ev-02328-EMA-NYW

 

 

 

 

ot, aes wh, we
STAL SERVICE widie £2" are)
NAME: _rince? Mer Cok : ° wet? at
NUMBER:__lé A LA-Co6 | USPS TRACKING # ook By.
Federal Correctional Institution Be Yo = Ns
P.O. Box 33 58 a \ S 4 3
Terre Haute, IN 47808 | 3 i ,
we t> al
38 - sno y
9114 9023 0722 4293 0870 32 . or ne
ae
/  16179-006@
. | Us Dist Court Clerk
901 1STHST oo | 7
> 7==Roonr A105 rd .
Denver, CO 80294-3589 t
United States
\ == a _ — _.
Hougtea Vo Lee
FHF -lB- 14%
BOERESESL Codd dyed AEF joes flea) Afi} :

wee

—

 

 

           

 

 

 

 

 

 

 

 
